DETAILED ACTION
	Claims 1, 4-5, 8-20 are currently pending.  Claims 1, 4-5 and 8-16 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 03/09/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 03/09/2021, it is noted that claim 1 has been amended and no new matter or claims have been added.
New Rejection:
The following rejections are newly applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The limitation of “from about 1 to about 5 apertures per square 10 cm” has unclear metes and bounds.  The term ‘per square 10 cm’ is not a well-known term in the art.  As demonstrated by the ‘331 patent the commonly used term is “per cm2”.  Thus the use of “10” and “per square” vs. the commonly used cm2 leads to confusion of what the term “per square 10 cm” is referring to.  Is the term referring to 10 cm2 (thus 102) or is the cm2 =10?  Both interpretations will be deemed to meet the instant claim limitation due to its ambiguous nature.  It is further noted that in Applicant’s response (03/09/2021, page 7, third paragraph) Applicant’s use the second interpretation in converting 10 to 100 per cm2 to 100 to 1000 per square 10 cm (multiplying by a factor of 10 vs a factor of 100), thus this interpretation is adopted by Examiner. 

	Modified Rejection:
	The following rejections are modified based on Applicant’s claim amendments.
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2387331 (Applicant provided) in view of CN203169422 (Applicant provided) and US 3,428,043 (Applicant provided).
	Regarding claims 1 and 4, the limitation of a composition comprising a layer of water swellable hydrogel with a reinforcement sheet of liquid water permeable material, wherein the hydrogel has a wound facing side and a non-wound facing side and apertures extend through the layer of hydrogel from the wound facing side to the non-wound facing side and through the reinforcement sheet, wherein the mean area of the apertures on at least one of the wound facing side and non-wound facing side of the hydrogel is at least 5mm2 the ‘331 publication teaches an absorbent article comprising a continuous cover sheet having a plurality of projections formed therein and a sterile hydrogel layer in contact with the cover sheet such that said projections extend through the hydrogel layer.  The cover sheet can be removed to provide an apertured hydrogel sheet suitable for contacting exuding wounds.  An absorbent foam layer and plastic backing may be included (abstract).  The hydrogel absorbs water to form a moist non adherent wound facing layer in use.  Apertures allow excess wound exudate to pass through the hydrogel later into a more conventional secondary absorbent layer such as a non-woven fabric layer (page 1, lines 5-10) wherein the hydrogel swells (page 8, 1-10).  A continuous cover sheet having a plurality of projections formed therein; and a sterile hydrogel layer in contact with the cover sheet such that said projections extend through the hydrogel layer (page 2, lines 9-15).  The ‘331 publication teaches multilayer absorbent article, wherein an apertures plastic film is provided to support for the hydrogel layer in use, in which case the apertures in the film are preferable aligned in 2.  Wherein the projections are square and through the hydrogel it would lead to the apertures on both sides being of the claimed size range.
The limitation of wherein the layer of hydrogel has from about 1 to about 5 apertures per square 10 cm of the wound facing side and/or non-wound facing side is met by the ‘331 publication teaching the density of the projections is from 1 to 400 per cm2, preferable from 10 to 100 per cm2 (page 7, lines 10-20), which leads to 10 to 4,000 per square 10 cm of the wound facing side (see 112b rejection above).   The apertures are taught to allow excess wound exudate to pass through the hydrogel into a conventional secondary absorbent layer (page 1, lines 5-10) wherein the density of the projections, thus the resultant apertures, is preferably in the taught range and limited to such.  
	That being said and in lieu of objective evidence of unexpected results, the aperture size and density can be viewed as a variable which achieves the recognized result allowing the wound exudate to pass through the hydrogel. The optimum or workable range of aperture size and density can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of 
	The hydrogel is taught to be crosslinked ionically (page 8, lines 20-30) and thus meet the elected ionic hydrogel.
Regarding the limitation of wherein a polymeric film is disposed over the non-wound facing side of the layer of hydrogel, the film having an MVTR of at least 100 g/m2/24 hours measured in accordance with BS EN 13726-2:2002 is met by the backing sheet is substantially liquid impermeable and made from elected polyurethane film (page 3, lines 13-25) wherein the MVTR of the backing sheet alone is 300 to 5,000 g/m224 hours (page 3, lines 25-30).
	Regarding claim 5, the limitation of wherein the total area occupied by the apertures on the wound facing side and/or non-wound facing side of the layer of hydrogel is 60% or less of the total area of the layer of the hydrogel is met by the ‘331 patent teaching 5-50% of the total area of the central region of the top sheet of the mean cross section area of the projections, wherein the projections are arranged in a regular area (page 7, lines 10-20), wherein the projections are taught to form the apertures in the hydrogel, thus teaching the aperture area in the hydrogel layer.
	Regarding claims 8, the limitation of wherein a polymeric film is disposed over the non-wound facing side of the layer of hydrogel, the film having an MVTR of at least 1,000-3,000 g/m2/24 hours measured in accordance with BS EN 13726-2:2002 is met by backing sheet is substantially liquid impermeable and made from elected polyurethane film (page 3, lines 13-25) wherein the MVTR of the backing sheet alone is 300 to 5,000 g/m224 hours (page 3, lines 25-30).

	Regarding claim 10, the limitation of wherein an absorbent layer is disposed between the layer of hydrogel and the polymer film is met by the ‘331 publication teaching an absorbent foam layer being included (abstract). Wherein the foam layer is taught between the hydrogel layer and the plastic backing film (Figure 4).
	Regarding claim 11-12, the limitation of wherein the foam hydrophilic material is selected from a foamed polyurethane and a foamed hydrogels met by the ‘331 publication teaching a polyurethane foam (page 4, lines 8-15).
	Regarding claim 13, the limitation of wherein a further polymeric film is disposed over and in contact with the non-wound facing side of the layer of hydrogel, the further polymeric film having an MVTR of at least 100 g/m324 hours, and the polymeric films are adhered together by a layer of adhesive is met by the ‘331 publication teaching an adsorbent foam made of polyurethane (page 6, first paragraph), wherein sheets which have moisture vapor transitions are preferable 500 to 2000 g/m2/24 hours (page 3, lines 25-30), thus the foam which is adsorbent and transmits vapor would have the same MVTR.  The foam layer is taught to be on the non-wound side wherein the foam layer is connected to the plastic film by adhesive.  The polyurethane foam read on the elected further polymer being polyurethane.
	Regarding claim 14, the limitation of wherein the further polymeric film has apertures therein, at least some of which overlie the apertures in the layer of hydrogel 
	Regarding claim 15, the limitation of wherein the adhesive has apertures therein, at least some of which overlie the apertures in the hydrogel and/or the apertures in the further film layer is met by the ‘331 publication teaching the adhesive being island type which allows the passage of water though (page 4, lines 15-25).
	Regarding claim 16, the limitation of wherein the layer of hydrogel is 3mm or less in thickness, measured form the wound-facing side to the non-wound facing side is met by the ‘331 publication teaching the projections being from 0.1 to 5mm (page 7, lines 10-20), wherein the projections extend through the hydrogel layer (Figure 1) and wherein the thickness of the hydrogel layer is taught to be specifically 0.2 to 4mm (page 7, lines 25-31).
	The ‘331 publication does not specifically teach the reinforcement sheet is embedded in the hydrogel layer (claim 1).
2 (52 = 25 mm2).  The hydrogel is taught to absorb exudate (page 2, first paragraph) and thus is swellable.  The ‘422 publication teaching The size of the penetrating hole is 5 to 30 mm, wherein the shape may be circle or square (page 3, paragraph 2-3).  This leads to an area of the aperture of at least 25 mm2 (52 = 25 mm2). 
The ‘043 patent teaches hydrophilic hydrogel material compatible with the body containing medication adsorbed therein which is reinforced with a coextensive sheet of fabric (column 1, lines 10-15).  The reinforcing material is preferably combined with the hydrogel material such that a woven fabric (column 2, lines 1-7).  The hydrogel sheet has been formed to include a reinforcing material such as a fabric completely contained therein and surrounded thereby (column 2, lines 20-25).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reinforcement layer embedded in a hydrogel layer as the ‘331 publication teaches multilayer absorbent article including .
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2387331 in view of CN203169422 and US 3,428,043 as applied to claims 1, 4-5 and 8-16 above, and further in view of US 6,548,730 (Applicant provided) and WO 2002/102425 (Applicant provided).

The combination of references does not specifically teach the elected polypropylene scrim.
The ‘425 publication teaches a compound hydrogel wound dressing comprising an absorbent hydrogel layer, a mesh or scrim embedded in the hydrogel layer and mesh reinforced hydrogel layer in use (abstract).  The mesh or scrim is taught as embedded in the hydrogel layer (page 4, first paragraph).
The ‘730 patent teaches polypropylene backing scrim (Example 4) in a wound dressing (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use polypropylene scrim as taught by the ‘730 patent in the hydrogel wound dressing taught by the ‘331 publication because the ‘331 publication teaches multilayer absorbent article containing a plastic film support wherein the polymer may be formed of polypropylene and may be and the ‘730 patent teaches the use of propylene scrim in wound dressing was known.  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘425 publication teaches it was known at the time of the invention to embed a scrim in a hydrogel wound dressing.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a known support material for a hydrogel wound dressing as taught by the ‘730 patent and the ‘425 patent for the reinforced hydrogel wound 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘331 publication does not disclose apertures on both of the wound facing side and non-wound facing side of the hydrogel with a mean area of at least 20 mm2 as the disclosure in this publication.  The ‘331 publication teaches the projections are tapered have a base dimension of from 0.5 mm to 5 mm and an apical dimension of from 0.05 to 2 mm.  The disclosure of the size of the projections only applied to the tapered projections, there is no disclosure of the size of projections of other shapes.  The size of the square or cylindrical projections is no disclosed.  Assuming a square base of the pyramid the area of the aperture would be 4 mm2.
In response, the ‘331 publication teaches the projections may be square but are preferably tapered.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02).  Thus the ‘331 publication teaches embodiments wherein the square aperture size is maintained throughout the prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).  Further the size of the aperture is an optimizable parameter.   That being said and in lieu of objective evidence of unexpected results, the aperture size and density can be viewed as a variable which achieves the recognized result allowing the wound exudate to pass through the hydrogel. The optimum or workable range of aperture size and density can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
Applicant argues the ‘331 publication does not disclose a hydrogel with form about 1 to about 5 apertures per square 10 cm of the wound facing side and/or non-wound facing side.  The section of the 331 publication pointed to by examiner is 1 to 400 per cm2 optionally form 10 to 100 per cm2.  This leads to 10 to 4000 apertures, 
In response, Applicant is referred to the 112(b) rejection above.  The limitation of wherein the layer of hydrogel has from about 1 to about 5 apertures per square 10 cm of the wound facing side and/or non-wound facing side is met by the ‘331 publication teaching the density of the projections is from 1 to 400 per cm2, preferable from 10 to 100 per cm2 (page 7, lines 10-20), which leads to 10 to 4,000 per square 10 cm of the wound facing side (see 112b rejection above).   The apertures are taught to allow excess wound exudate to pass through the hydrogel into a conventional secondary absorbent layer (page 1, lines 5-10) wherein the density of the projections, thus the resultant apertures, is preferably in the taught range and limited to such.  Thus teaching an optimizable parameter.  That being said and in lieu of objective evidence of unexpected results, the aperture size and density can be viewed as a variable which achieves the recognized result allowing the wound exudate to pass through the hydrogel. The optimum or workable range of aperture size and density can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
Applicant argues the combined use of a reinforcement sheet embedded in the hydrogel and hydrogel in which the apertures with a mean area on both the wound and non-wound facing sides of at least 20 mm2 in an array in which there are 1 to 5 
In response, the results presented by Applicant are not commensurate in scope with the instant claims as the instant claims have a broad range of mean area of aperture and apertures per square 10 cm which are not fully supported by the limited number of examples disclosed in the instant specification.  Further Applicant is comparing the results to a non-aperture structure, wherein the closest prior art, the ‘331 publication, contains apertures, and thus Applicant has not compared to the closet prior art as is required.  MPEP 716.02(e).  
Applicant argues the ‘043 patent and the ‘422 publication do not provide the limitation of from 1 to 5 per square 10 cm claimed.
In response, the limitations are addressed above in regards to the ‘331 publication.
Applicant argues the ‘425 publication does not rectify the deficiencies of the ‘331 publication, the ‘422 publication and the ‘425 publication.
In response, Applicant’s arguments regarding the amended claims and the ‘331 publication, the ‘422 publication and the ‘425 publication are addressed when first presented.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613